Citation Nr: 1538460	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1955 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

In this case, the Veteran's degenerative disc disease status post discectomy is rated 40 percent disabling; his pain disorder with medical and psychological factors associated with degenerative disc disease status post double discectomy is rated 30 percent disabling; his sciatica of the right lower extremity with right foot drop is rated 20 percent disabling; his left lower extremity radiculopathy is rated 20 percent disabling; his bilateral hearing loss is rated 20 percent disabling; his tinnitus is rated 10 percent disabling; and his scar associated with his degenerative disc disease status post double discectomy is rated noncompensable.  The Veteran's combined disability rating prior to August 20, 2012 was 60 percent.  His combined disability rating from August 20, 2012 to September 16, 2012 was 70 percent, and his combined rating since September 17, 2012 has been 80 percent.  The Board observes that the Veteran's degenerative disc disease status post discectomy has been rated 40 percent disabling since March 2002.  Consequently, he has met the schedular criteria for a TDIU since August 20, 2012 as his combined disability rating since that date has been at least 70 percent with one disability rated at 40 percent disabling. 

The question remains as to whether the Veteran's service-connected disabilities are of sufficient severity to render him unemployable in light of his level of education, special training, and previous work experience.  

The Veteran had a VA examination in October 2012 for his spine.  However, the examiner stated that the service-connected condition did not impact his ability to work.  No rationale was provided in support of the finding.

In November 2012, the Veteran had a VA mental health examination.  The Veteran reported that prior to service, he worked on his family farm and did not attend high school.  His military occupational specialty was radio and telephone operator.  He worked on a farm for five years after service and then worked with a company for 30 years until his retirement.  The examiner found that the Veteran' condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent episodes of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

A letter from the Veteran's physical therapist, A.B., dated December 2012, indicates that the Veteran's back condition had worsened to the point that he was limited in his daily activities.  He could not lift or play with his young grandchildren; perform yardwork other than mowing the lawn with a riding mower; help with housework; or participate in activities that required much walking.  The Veteran indicated that he sits in a chair and watches television because it is the only thing that does not increase his back pain.

In February 2013, an opinion was obtained from a VA examiner addressing the impact of the Veteran's physical service-connected disabilities on employment.  The examiner reviewed the claims file and found that the Veteran would be able to perform sedentary types of employment such as light clerical work which would not require filing as the Veteran would have difficulty with that task due to his back problem.  The examiner said the Veteran was unable to perform physical labor due to his spine condition.  The discectomy scar would not interfere with gainful employment.

In February 2013, a VA audiologist opined that the Veteran's hearing loss and tinnitus would not impact ordinary conditions of daily life, including his ability to work.  No rationale was provided.

In April 2013, a VA mental health examiner reviewed the Veteran's claims file and noted that the diagnosis in November 2012 was pain disorder with medical and psychological factors with a GAF score of 60.  The examiner observed that the Veteran was taking Effexor 37.5 daily and noted that it was a very low dose of medication.  The examiner stated that the Veteran's symptoms had not risen to a level that he sought mental health counseling or psychotherapy.  The examiner found that the Veteran's mental health symptoms would not render him totally incapable of obtaining or maintaining either physical or sedentary employment.  The examiner found no objective evidence indicating that the pain disorder had led him to be unemployable.  The Veteran worked for John Deere for 30 years.  The examiner found a paucity of evidence from medical records to indicate he retired due to a pain disorder with medical and psychological factors.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

An August 2013 letter from Dr. D.S., the Veteran's private provider, indicates that he has treated the Veteran for over 15 years and that the Veteran had a long history of low back pain.  Dr. D.S. stated that despite the Veteran's low back surgery in 1998, he remained incapacitated from back pain and was unable to hold employment due to back pain.

The Veteran indicated on his VA Form 21-8940, application for TDIU, that he last worked in 1998 as a farm mechanic.  He stopped working due to back and leg disabilities.  He said he finished eighth grade and had no further education or training before he became too disabled to work.

The Board has considered all of the evidence and finds that while the majority of the medical evidence indicates that the Veteran is capable of performing sedentary employment, the Board finds that he likely does not have the skills to perform such employment.  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007).  As discussed above, not only are the Veteran's service-connected disabilities to be considered in determining entitlement to a TDIU, but the adjudicator must also consider his level of education, special training, and previous work experience.  In this case, the Veteran did not attend high school and his work experience subsequent to service was labor intensive, i.e. working on a farm and as a mechanic.  Based on his education and skills obtained from his prior work experience, the Board cannot reasonably find that he has the skills necessary for obtaining and maintaining substantially gainful employment in a sedentary setting that does not require any lifting.  The appeal is granted.


ORDER

TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


